Buchanan, J.
John J. E. Massicot sold to Andrew Leitch, on the 7th of June, 1851, by notarial act, a lot of ground in Conti street, between Villeré and Robertson, for a price payable partly in cash and partly in notes of Leitch endorsed by Andreio Huey.
It appears that Leitch was in partnership in the draying- business with Huey. A building- was put upon the lot in question, which was paid for by Leitch & Huey. Leitch died in September, 1853. '
*262The plaintiff, assignee of Huey, brings this suit against Leitchis widow and administratrix for one-half of the lot and building.
The building contract and receipts for payments on the same, in the name of Leiteh & Huey, were offered in evidence by plaintiff, for the purpose of proving the ownership of the lot. They were properly rejected by the court. The transfer of real estate can only be shown by a written title. C. C. 2255; Heiss v. Cronan, 12 An. 213.
Judgment affirmed, with costs.